COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 YSLETA INDEPENDENT SCHOOL                     §               No. 08-18-00115-CV
 DISTRICT,
                                               §                 Appeal from the
                      Appellant,
                                               §                243rd District Court
 v.
                                               §             of El Paso County, Texas
 ALFONSO GUZMAN,
                                               §               (TC# 2017DCV1412)
                       Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the reply brief until June 10, 2019. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that the Hon. Steven J. Blanco, the Appellant’s attorney, prepare

the Appellant’s reply brief and forward the same to this Court on or before June 10, 2019.

       IT IS SO ORDERED this 15th day of May, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.